DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 2 in the reply filed on 04/11/2022  is acknowledged.
Claim 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 3, and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of plates parallel to a longitudinal direction (claim 13), a second series of passages (claim 16), calorigenic fluid (claim 16), stream of calorigenic fluid (claim 16), a calorigenic fluid inlet (claim 17), and a calorigenic fluid outlet (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “plurality of plates parallel to a longitudinal direction”, it is unclear how the plates are parallel to a longitudinal direction and which axis the plates are parallel to as they are three dimensional objects.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “parallel to the y and z axis”
Claim 13 recites “said other inlets and outlets” it is unclear which “inlets” and “outlets” is being referenced. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “said at least one other refrigerant inlet and other refrigerant outlet”.
Claim 14 recites “a plurality of passages of the first series”. It is unclear if this is the same as “a first series of passages” recited in claim 1.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the first series of passages”.
Claim 14 recites “at least one inlet”. It is unclear if this is the same as “a refrigerant inlet”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “the refrigerant inlet”.
Claim 14 recites “one outlet”.  It is unclear if “one outlet” is the same as “the refrigerant outlet”. Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “the refrigerant outlet”.
Claim 14 recites “one other inlet”. It is unclear if “one other inlet” is the same as “at least one other refrigerant inlet”. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the at least one other refrigerant inlet”.
Claim 14 recites “one other outlet for refrigerant”. It is unclear if “one other outlet for refrigerant” is the same as “the at least one other refrigerant outlet”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “the at least one other refrigerant outlet”.
Claim 14 recites “said inlets”.  Claim recites “at least one inlet”, the other being “other inlet”.  It is unclear if the limitation is for both or for one of the aforementioned inlets.  Additionally, the claims are inconsistent and hard to follow with “at least one…”.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the refrigerator inlet”.
Claim 14 recites “the same inlet manifold”. The limitation lacks antecedent basis. For examination purposes the claim will be interpreted as “to an inlet manifold”.
Claim 14 recites “said outlets”. It is unclear which outlet is being referenced. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the refrigerant outlet”.
Claim 14 recites “said other outlets”.  It is unclear if “said other outlets” is the same as “at least one other refrigerant outlet”.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the at least one other refrigerant outlet”.
Claim 14 recites “connected to an identical outlet manifold”. It is unclear what the outlet manifold is identical to.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “an outlet manifold”.
Claim 14 recites, “another identical outlet manifold”.  It is unclear as to what the outlet manifold is identical to since there is no outlet manifold to be an identical outlet manifold, there cannot be another identical outlet manifold.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “an identical outlet manifold”.
Claim 15 recites “the second end being arranged downstream of the first end”. It is unclear how “downstream” is to be interpreted, since there is no process flow, or a fluid flow from a first end and a second end. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “said second end being arranged opposite the first direction in the longitudinal direction”.
Claim 15 recites “the portion for the flow of the refrigerant”. The limitation lacks antecedent basis. For examination purposes the claim will be interpreted as “a portion for the flow of the refrigerant”.
Claim 15 recites “the other portion for the flow of the other refrigerant” the limitation lacks antecedent basis. For examination purposes the claim will be interpreted as “an other portion for the flow of the other refrigerant”.
Claim 16 recites “at least one passage of the second series”. The limitation lacks antecedent basis.  For examination purposes the claim will be interpreted as “at least one passage of the second series of passages”.
Claim 16 recites “at least one passage of the first series”. The limitation lacks antecedent basis. For examination purposes the claim will be interpreted as “at least one of the first series of passages”.
Claim 16 recites “said passage”, it is unclear if it is in reference to “at least one passage of the second series” or “at least one passage of the first series”.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the second series of passages”.
Claim 17 recites “passage of the second series”. It is unclear if “passage of the second series” is the same as “the second series of passages. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the second series of passages”.
Claim 17 recites “said at least one passage” it is unclear to which passage it is in reference to.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the second series of passages”.
The remaining claims are rejected as being dependent on indefinite claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by No Name (DE 202013008316, hereafter 8316: Applicant’s submitted reference).
Regarding claim 13, 8316 teaches a heat exchanger (Fig. 2, plate heat exchanger 120) comprising a plurality of plates parallel to a longitudinal direction (para [0043] heat exchanger 120 comprises same elements of heat exchanger 110 shown in Fig. 1, Fig. 1, heat exchange units 11 are part of heat exchanger block 10, Fig. 2 has corresponding heat exchanger block 10 ) and together defining a first series of passages for the flow of at least one refrigerant (Fig. 2, fluid stream G) configured to exchange heat with at least one calorigenic fluid (Fig. 2, fluid stream E), at least one passage of the first series defined between two adjacent plates (Annotated Fig. 1, fluid flow passages are defined between adjacent plates [heat exchange units 11]) comprising:
	A refrigerant inlet (Annotated Fig. 2, refrigerant inlet) configured to introduce the refrigerant into a portion of said passage and a refrigerant outlet (Annotated Fig. 2, refrigerant outlet) configured to discharge the refrigerant from the portion,

    PNG
    media_image1.png
    548
    495
    media_image1.png
    Greyscale

Annotated Figure 2
	Wherein the at least one passage of the first series further comprises:
		At least one other refrigerant inlet (Annotated Fig. 2, other refrigerant inlet) configured to introduce another refrigerant (Annotated Fig. 2, fluid stream F) into another portion of said passage and at least one other refrigerant outlet (Annotated Fig. 2, other refrigerant outlet) is configured to discharge the other refrigerant from the other portion,
		Said other inlets and outlets being arranged so that said at least one passage of the first series is divided, in the longitudinal direction, into at least said portion for the flow of the refrigerant and said other portion for the flow of other refrigerant (Annotated Fig. 2, fluid flow passage F, fluid flow passage G, is divided respectively into portion for flow of refrigerant, and other portion for flow of refrigerant).
	Regarding claim 14, 8316, further teaches wherein a plurality of passages (Annotated Fig. 1, there are a plurality of fluid flow passages) of the first series each comprise of one inlet (Annotated Fig. 2, refrigerant inlet) and one outlet ( Annotated Fig. 2, refrigerant outlet), one other inlet (Annotated Fig. 2, other refrigerant inlet), and one other outlet (Annotated Fig. 2, other refrigerant outlet) for refrigerant, said inlets being fluidly connected to the same inlet  manifold (Annotated Fig. 2, inlet manifold), said outlets being fluidly connected to an identical outlet manifold (Annotated Fig. 2, outlet manifold) and said other outlets being fluidly connected to another identical outlet manifold (Annotated Fig. 2, identical outlet manifold).
	Regarding claim 15, 8316 further teaches, further comprising a first end (Annotated Fig. 2, first end), in the vicinity of which, during operation, the temperature is the lowest of the exchanger, and a second end (Annotated Fig. 2, second end), in the vicinity of which, during operation, the temperature is the highest of the exchanger (Annotated Fig. 2, T0 is at the second end with T2 at the first end, para[0044], T0 has a temperature of -15°C and T2 has a temperature of -50°C), said second end being arranged downstream of the first end in the longitudinal direction (Annotated Fig. 2, the second end is on the opposite end of the first end), the portion for the flow of the refrigerant being arranged alongside the first end and the other portion for the flow of the other refrigerant being arranged between the portion and the second end (Annotated Fig. 2, the portion for flow of the refrigerant is arranged along the first end, the other portion for flow of the refrigerant is located between the portion for flow of the refrigerant and the second end).
Regarding claim 16, 8316 further teaches, wherein the plates together define a second series of passages for the flow of at least one calorigenic fluid (Fig. 2, fluid stream E) at least one passage of the second series being adjacent to said at least one passage of the first series (para [0044] Fluid stream G runs counter current to fluid stream E in their corresponding heat exchange units 11) and being configured so that, when a stream of calorigenic fluid circulates in said passage, said stream of calorigenic fluid exchanges heat with the refrigerant in the vicinity of at least part of the portion and with the other refrigerant in the vicinity of at least part of the other portion (para [0044], Fig. 2, fluid stream G runs counter current to fluid stream E, and is cooled or heated serially by fluid stream F then fluid stream G).
Regarding claim 17, 8316 further teaches, wherein at least one passage of the second series comprises, in the vicinity of the second end of the exchanger, a calorigenic fluid inlet (Annotated Fig. 2, inlet is located in the second end) configured to distribute the calorigenic fluid in said at least one passage in the vicinity of the first end of the exchanger, an outlet (Annotated Fig. 2, outlet located in the first end) configured to discharge the calorigenic fluid from said at least one passage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidian et al. (US 6347662).  Discloses heat exchanger unit for air separation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763